DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agarwal et al., “CLAI: A Platform for AI Skills on the Command Line” (hereinafter Agarwal).
	Regarding claim 16, Agarwal teaches a method of training a machine learning model, the method comprising receiving a text input from a training user via a command line interface (pg. 2, section 3.1, “>> <command>”); receiving candidate responses to the text input from a plurality of command line plugins and selecting a response to the text input from among the candidate responses using a command line orchestration component comprising a reinforcement learning model (pg. 5, “Posterior, where all plugins listen and respond, and let the orchestrator pick the best response (this is the current setup with a selector that picks the skill with the highest confidence)… The posterior option– despite increased latency and computational load – keeps the skill design process independent from the orchestration layer as long as the confidences are well calibrated. This can be achieved by learning from user responses to CLAI actions, either directly from their y/n/e responses or indirectly by observing what command they executed after a suggestion, and gradually adapting a normalizer over the confidences self-reported by the skills.”); presenting the selected response to the user via the command line interface (pg. 3, fig. 4, “Suggests: man javac (y/n/e)”); receiving feedback from the training user based on the presenting (pg. 3, fig. 4, “choose yes[y] or not [n] or explain[e]   n”, i.e. user provided the “n” feedback); and updating parameters of the command line orchestration component based on the feedback (pg. 5, “This can be achieved by learning from user responses to CLAI actions, either directly from their y/n/e responses or indirectly by observing what command they executed after a suggestion, and gradually adapting a normalizer over the confidences self-reported by the skills.”), wherein the reinforcement learning model uses a context and the received feedback to learn skill information for responding to subsequent text input received via the command line interface (pg. 5, “The API, upon execution of this ‘action’, responds with information about the system, including state of the shell, system memory, connectivity, file system, etc. as the state information or ‘precept’. This act-sense cycle allows an AI agent plugged into Bash to act and learn over continued periods, either by itself or in the course of prolonged interaction with the user… This can be achieved by learning from user responses to CLAI actions, either directly from their y/n/e responses or indirectly by observing what command they executed after a suggestion, and gradually adapting a normalizer over the confidences self-reported by the skills.”). 
Regarding claim 19, Agarwal teaches the method of claim 16. Agarwal further teaches receiving additional feedback from an end user (pg. 3, fig. 4, “Suggests: man javac (y/n/e) e…choose yes[y] or not[n] or explain[e] e”); and tuning the command line orchestration component based on the additional feedback (pg. 5, “This can be achieved by learning from user responses to CLAI actions, either directly from their y/n/e responses or indirectly by observing what command they executed after a suggestion, and gradually adapting a normalizer over the confidences self-reported by the skills.”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal as applied to claim 16 above, and further in view of Upadhyay et al., “A Bandit Approach to Posterior Dialog Orchestration Under a Budget” (hereinafter Upadhyay).
Regarding claim 17, Agarwal teaches the method of claim 16 wherein the parameters are updated using the feedback (pg. 5, “This can be achieved by learning from user responses to CLAI actions, either directly from their y/n/e responses or indirectly by observing what command they executed after a suggestion, and gradually adapting a normalizer over the confidences self-reported by the skills. The ability to learn such patterns can also be used to eventually realize a healthy mix of apriori and posterior orchestration strategies [Upadhyay et al., 2019]”), but doesn’t explicitly teach using a computed reward function. However, Upadhyay teaches computing a reward function based on the feedback, wherein the parameters are updated based on the reward function (pg. 5, section 4.1 Context Attentive Thompson Sampling with Observations, “a reward rk(t) is obtained for choosing an arm k, and finally the relevant parameters are updated”; pg. 8, “a thumbs up/down feature that allows users to provide individual feedback to each of the responses.”). One of ordinary skill in the art before the effective filing date would have been motivated to modify Agarwal to utilize the reward function of Upadhyay so that “the confidences are well calibrated” (Agarwal, pg. 5). 
Regarding claim 18, Agarwal teaches the method of claim 16. Agarwal does not explicitly teach that the reinforcement learning model comprises a contextual bandit model. However, Upadhyay teaches that the reinforcement learning model comprises a contextual bandit model (pg. 4, “The combinatorial task of selecting the best subset of features is treated as a contextual combinatorial bandit (CCB) problem, and the subsequent decision-making (action selection) task as a contextual bandit problem solved by Contextual Thompson Sampling (CTS), respectively.”). One of ordinary skill in the art before the effective filing date would have been motivated to modify Agarwal to utilize the CATSO of Upadhyay so that “the confidences are well calibrated” (Agarwal, pg. 5).

Allowable Subject Matter
Claims 1-7, 9-15 are allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
§112 Rejection
	Applicants’ amendment overcomes the §112 rejection in the Office Action mailed 09/15/2022. The rejection has therefore been withdrawn.


§101 Rejection
	Applicants’ amendment overcomes the §101 rejection in the Office Action mailed 09/15/2022. The rejection has therefore been withdrawn.
§102/103 Rejections
	Applicants have rolled up the allowable subject matter into claims 1 and 16, and the claims have accordingly been indicated as allowed above.
	With respect to the amendment to claim 16, Applicants argue that “the Office Action has not shown that Agarwal teaches a reinforcing model that uses context information and received feedback to learn skill information for responding to subsequent text input. However, this newly added limitation, as demonstrated in the rejection above, is taught by Agarwal. Agarwal teaches “The API, upon execution of this ‘action’, responds with information about the system, including state of the shell, system memory, connectivity, file system, etc. as the state information or ‘precept’. This act-sense cycle allows an AI agent plugged into Bash to act and learn over continued periods, either by itself or in the course of prolonged interaction with the user… This can be achieved by learning from user responses to CLAI actions, either directly from their y/n/e responses or indirectly by observing what command they executed after a suggestion, and gradually adapting a normalizer over the confidences self-reported by the skills.”(pg. 5). Accordingly, the Examiner respectfully disagrees with Applicants’ argument. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Navarro et al. (US 2020/0142714) teaches a method and system for autocompletion on a command-line interface.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W WATHEN whose telephone number is (571)270-5570. The examiner can normally be reached M-F 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. WATHEN
Primary Examiner
Art Unit 2198



/BRIAN W WATHEN/            Primary Examiner, Art Unit 2198